THREADGILL, Acting Chief Judge.
Billy Chester Hinson was convicted of kidnapping in violation of section 787.01(l)(a)2, Florida Statutes (1991), a first degree felony punishable by life, and two counts of sexual battery in violation of section 794.011(3), Florida Statutes (1991), a life felony. • We affirm the convictions, but remand for correction of the sexual battery sentences.
Hinson was sentenced as a habitual violent felony offender to life imprisonment on each count. Each sentence was enhanced with a fifteen year minimum mandatory term, pursuant to section 775.084(4)(b), Florida Statutes (1991). Sentences for life felonies are not subject to enhancement under the Habitual Felony Offender Act, section 775.084. Lamont v. State, 610 So.2d 435 (Fla.1992). Accordingly, the sexual battery sentences should not have been enhanced.
We affirm the convictions, but remand for correction of the sentences on the two counts of sexual battery.
PATTERSON and FULMER, JJ., concur.